1                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
9
10
11
12                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
13                                    AT SEATTLE
14   CYPRESS INSURANCE COMPANY, as
     subrogee of Microsoft Corporation,
15
                  Plaintiff,                           Case No. 2:17-CV-00467-RAJ
16
            v.                                         ORDER ON HYNIX’S MOTION
17                                                     IN LIMINE
18   SK HYNIX AMERICA, INC.,

19                Defendant.

20
                                     I.   INTRODUCTION
21
            This order concerns Hynix’s motion in limine to exclude (i) Cypress’ Damages
22
     Iteration No. 4, (ii) Cypress’ Damages Iteration No. 5, and (iii) references to the Court’s
23
     summary judgment rulings. Dkt. # 228. The Court GRANTS in part and DENIES in
24
     part Hynix’s motion.
25
                   i.     Presentation of Damages Iteration No. 4
26
            The Court GRANTS Hynix’s motion. After the fire, Microsoft entered into a
27
28   ORDER – 1
1    supply agreement with Samsung for DRAM chips on unfavorable terms, which resulted in
2    Microsoft purchasing more chips than it wanted. See Dkt. # 231 at 10. Cypress argues the
3    entire supply contract with Samsung is recoverable as cover damages and intends to present
4    this to the jury. See id. at 10 n. 4 (explaining that the requirement for Microsoft to buy
5    more chips into mid-2014 is bound into one “cover cost package”). The definition of
6    consequential damages under 62A.2-715 plainly includes losses which “could not
7    reasonably be prevented by cover.” The purchase of additional chips beyond cover is a
8    consequential loss of the breach and not recoverable here. However, this ruling does not
9    prevent Cypress from presenting evidence of Microsoft’s total loss to the jury. As the
10   Court previously ruled, it may do so subject to a limiting instruction. Dkt. # 199 at 8.
11          Cypress also contends that Hynix’s voluntary payor defense should be stricken as a
12   matter of law. Dkt. # 231 at 5. First, this argument is more appropriately the subject of a
13   motion for reconsideration. Second, the Court has considered the supplemental briefing
14   and finds nothing that would warrant an alteration or modification of the Court’s prior
15   order. See 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)
16   (requiring the presentation of newly discovered evidence, clear error, or an intervening
17   change in the controlling law under Rule 59(e)).
18                 ii.     Presentation of Damages Iteration No. 5
19          The Court DENIES Hynix’s motion. Cypress’ response makes clear that Iteration
20   No. 5 seeks damages for chips purchased in September and December 2013 that would not
21   have occurred if the required buffer inventory had been maintained. Dkt. # 231 at 13. This
22   theory falls squarely within the realm of cover damages.
23                 iii.   References to the Court’s summary judgment rulings
24          The Court GRANTS Hynix’s motion. The Court will prohibit either party from
25   referencing the Court’s prior rulings in this case to the jury.
26   //
27   //
28   ORDER – 2
1                                   V. CONCLUSION
2          For the reasons stated above, the Court GRANTS in part and DENIES in part
3    Hynix’s motion. Dkt. # 228.
4
5          DATED this 4th day of March, 2019.
6
7
                                                A
8                                               The Honorable Richard A. Jones
                                                United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
